DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 5-19) in the reply filed on 5/13/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave part formed intermittently along a circumferential direction” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the phrase “an outer peripheral part thereof a curl part in which an end part including an edge is folded back outward in a radial direction and rolled up” is unclear if applicant is claiming a curl part.  Furthermore, the phrase “convex diagonally downward in a can axis direction” is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0024813 to Nakagawa et al. (Nakagawa) in view of US Patent No. 4,513,872 to Bull.
Regarding claim 1, Nakagawa discloses a can body (Fig 1) comprising a cylindrical part (6), a neck part (4) smaller than the cylindrical part in a diameter, a mouth part (1) connected to the neck part, wherein the mouth part comprises an outer peripheral part thereof a curl part (2) in which an end part including an edge is folded back outward in a radial direction and rolled up, the curl part is provided with an outer peripheral lower side bent part (I, Fig 5 below) which is bent inward in radial direction at an outer peripheral lower part and convex diagonally downward in can axis direction, a curl end part (2a) including the edge.  Nakagawa does not teach a concave part concave downward in can axis direction and connected to outer peripheral-lower side part and curl end part.  Bull discloses a container body (Fig 1) and in particular discloses a mouth part comprising an outer peripheral part with a curl part (17) with an outer peripheral lower side bent part (18), a concave part (18) connected to the outer peripheral lower side bent part  and concave downward in can axis direction, a curl end part (20) connected to the concave part and include the edge (Fig 5).  One of ordinary skill in the art would have found it obvious to incorporate a concave part between the outer peripheral lower side bent part (2e) and curl end part (2a) of Nakagawa as suggested by Bull in order to have a curl resistant to lateral abuse (Bull, col. 1, ll. 58-60).
Regarding claim 2, Nakagawa further discloses curl end part having an end bent part which is gradually reduced in a diameter upward in the can axis direction from the inside of the concave part in the radial direction and curved to be convex inward in the radial direction (Fig 5, end bent part angles upward and thus has a gradually reduced diameter).
Regarding claim 6-7, the modified Nakagawa teaches the can body of claim 1 but does not teach the dimensions of the bent part lying in the range as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and radius of the bent part to the range as recited in order to facilitate resistance to lateral abuse since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Nakagawa further discloses inner peripheral lower side bent part A, Fig 5 below), inner peripheral side cylindrical part (B, Fig 5 below), wherein mouth part is provided with a mouth part starting end part (C, Fig 5 below) connected to a top end part (D, Fig 5 below) of the neck part and curved to swell out in the radial direction with reducing a diameter upward in can axis direction, inner peripheral lower side bent part (A) is curved to convex inward in radial direction from a top end of the mouth part starting end part, inner peripheral side cylindrical part (B) is connected to a top end of the inner periphery lower side bent part and extending verticall upward in the can axis direction at an innermost position of the mouth part, the curl part (2) is connected to a top end of the inner peripheral side cylindrical part. (Fig 5 below).


    PNG
    media_image1.png
    865
    740
    media_image1.png
    Greyscale

Regarding claim 9-10, the modified Nakagawa teaches the can body of claim 1 but does not teach the dimensions of the outer surface of the mouth part and outer surface of the inner peripheral lower side bent part lying in the range as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and radius of the bent part to the range as recited in order to facilitate resistance to lateral abuse since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Nakagawa further discloses on a vertical cross section on the can axis (Fig 5), the curl part (2) includes an inner peripheral upper side bent part (E, Fig 5 above) bent to spread outward in radial direction from a top end of the inner peripheral side cylindrical part (B), a folded top part (F, Fig 5 above) folded from an outer peripheral edge of the inner peripheral upper side bent part (E) and bent to protrude upward in can axis direction, an outer peripheral upper side bent part (G) bend downward in can axis direction from outer peripheral edge of the folded top part, an outer peripheral side cylindrical part (H) extending downward in the can axis direction from an outer peripheral edge of the outer peripheral upper side bent part, the outer peripheral lower side bent part (I, Fig 5 above) continues to a lower end of the outer peripheral side cylindrical part (H) (Fig 5 above).
Regarding claims 12-19, the modified Nakagawa teaches the can body as recited but does not teach the recited range of dimensions.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and radius the parts to the range as recited in order to facilitate resistance to lateral abuse since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Bull and US 2020/0156139 to Ross et al. (Ross).
Regarding claim 5, the modified Nakagawa further discloses concave part (18, Bull) formed along a circumferential direction as single annulus but does not teach the concave part formed intermittently such that there was a plurality of concave parts formed along circumferential direction.  However, Ross discloses a container with intermittent catches (166) along a circumferential direction instead of a single catch and one of ordinary skill in the art would have found it obvious to utilize a functionally equivalent plurality of intermittent concave parts of Nakagawa rather than single concave annulus part as suggested by Ross in order to resist lateral abuse since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735